[pbpplanamendedandrestate001.jpg]
ALASKA AIR GROUP PERFORMANCE BASED PAY PLAN (Amended and Restated January 16,
2019) The Board of Directors (the “Board”) of Alaska Air Group, Inc. (the
“Company”) has adopted the Performance- Based Pay Plan (the “Plan”) to reward
employees of Alaska Airlines, Inc. (“Alaska”) and Horizon Air Industries, Inc.
(“Horizon”). The Board has delegated authority to the Compensation and
Leadership Development Committee (the “Committee”) to administer the Plan. The
Performance Based Pay Award (“Award”) of each eligible Plan Participant will
depend upon the degree to which the Company, Alaska and Horizon achieve the
applicable performance goals and, if applicable, an award modifier, set by the
Committee for each calendar year (a “Plan Year”) and upon the discretion of the
Committee as explained below. This Amended and Restated Plan is effective
beginning with the 2019 Plan Year and each year thereafter until amended,
restated or terminated, pursuant to Paragraph 8. For the terms of Awards granted
for any earlier Plan Year, refer to the version of the Plan in effect for the
applicable Plan Year. 1. ELIGIBILITY Eligibility to participate in the Plan
during a Plan Year is limited to all regular and temporary variable time U.S.
and Canadian employees, and Mexico management employees, of Alaska and Horizon
(“Eligible Employees”) who: (a) are employees of Alaska or Horizon on December
31 of the Plan Year for which the Award is being paid, or (b) were employees
during a portion of the Plan Year for which the Award is being paid but were not
employees on December 31 because their employment ended due to retirement,
disability or death. (For example, if an employee retires from Alaska or Horizon
and his/her last day of employment is on or between January 1 and December 31,
2019, he/she would be eligible for an award for the 2019 Plan Year, but would
not be eligible for an Award for the 2020 Plan Year because he/she was not an
employee during any part of the 2020 Plan Year, even though his/her first day of
retirement might be January 1, 2020.) For the sake of clarity, “Eligible
Employees” shall not include temporary employees (with the exception of variable
time employees) or Mexico non-management employees of Alaska or Horizon, or
employees of McGee Air Services, Inc. Eligible Employees who are on temporary
medical leave, military leave, furlough, or company-approved leave of absence as
of December 31 of the Plan Year shall remain eligible under the Plan. Unless
otherwise provided in a separate agreement, an individual whose employment with
Alaska or Horizon ends prior to December 31 of the Plan Year for any reason not
set forth above, for example, resignation or termination (with or without
cause), forfeits any Award under this Plan. In addition, employees terminated
for cause, as determined by Alaska or Horizon, shall forfeit any Award under
this Plan, regardless of their employment status on December 31 of the Plan
Year. Notwithstanding the foregoing, contract employees or independent
contractors as classified by Alaska or Horizon, shall be excluded from
participation hereunder, regardless of whether an agency or court subsequently
re-classifies such individuals as employees of Alaska or Horizon. An Eligible
Employee who meets all the requirements for an Award is a “Plan Participant” for
such Plan Year. Participation in the Plan does not guarantee that any Award will
be paid if applicable performance goals specified for the Plan Year are not
achieved for the year. 2. CALCULATION OF THE AWARD The size of the Award earned
for a Plan Year will depend upon the extent to which the performance goals and,
if applicable, an award modifier has been achieved during that Plan Year, and
upon the discretion of the Committee. Separate performance weighting has been
established for each performance goal. 1



--------------------------------------------------------------------------------



 
[pbpplanamendedandrestate002.jpg]
A Plan Participant’s Award is determined by the following formula: Eligible
Earnings X Participation Rate X Payout Award Percentage. “Eligible Earnings”
means the aggregate wages or salary paid during the Plan Year to the Plan
Participant for services performed for Alaska or Horizon, including cash
received for vacation payouts in connection with the Plan Participant’s transfer
between any two entities (i.e., Alaska and Horizon) or in connection with
retirement, death or disability, amounts that the Plan Participant could have
received in cash had the Plan Participant not elected to contribute the amount
to an employee benefit plan maintained by the Company or an affiliate and any
other voluntary payment the Plan Participant makes which reduces his/her
compensation (such as the Plan Participant’s voluntary contribution to an
Internal Revenue Code (“Code”) Section 401(k) Plan, Code Section 125 medical
account, dependent day care spending account, or charitable gift), but excluding
commissions, all bonuses (including any payment received under this Plan), and
all other forms of incentive or other supplemental pay, employee benefits paid
by the employer (such as employer contributions to a Code Section 401(k) Plan),
worker’s compensation payments, disability payments, cash and non-cash fringe
benefits and perquisites (such as per diems, auto expense reimbursement,
relocation reimbursement or travel reimbursement). “Participation Rate” shall
mean the percentage level communicated to each Eligible Employee or class of
Eligible Employee. “Payout Award Percentage” means the sum of the weighted
payout of each performance goal, calculated in the manner specified by Paragraph
3, herein. Awards may be paid in cash only. All calculations will be performed
by the Finance Department of Alaska and will be subject to approval by the
Committee. Once approved by the Committee, such calculations shall be
conclusively presumed to be accurate. 3. PERFORMANCE WEIGHTING In order for any
Award to be payable as to a particular performance goal, a “Threshold”
performance level for that goal must be achieved. The payout percentage for a
particular performance goal will be 50% if the “Threshold” level is reached,
100% if the “Target” level is reached, and 200% if the “Maximum” level is
achieved. This determination applies to each goal individually. If performance
for a particular goal is between the Threshold and Target levels, or between the
Target and Maximum levels, the payout percentage for that goal will be
determined by linear interpolation between those two levels. The payout
percentage for each goal as so determined will then be multiplied by the
weighting factor for that goal, as specified in Annex 1 Performance-Based Pay
Plan Goals and Measures described in Paragraph 4 for the applicable Plan Year
(the “weighted payout percentages”). 4. PERFORMANCE GOALS AND APPLICABLE
PERFORMANCE WEIGHTING FACTORS The Committee will establish the performance goals
and, if applicable, an award modifier for each Plan Year during the life of this
Plan, and will annually approve an Annex 1 Performance-Based Pay Plan Goals and
Measures to this Plan that outlines the performance goals, award modifiers and
the weighting factors and an Annex 2 Performance-Based Pay Plan Participation
Rates. 5. DISCRETIONARY FACTOR In the case of a Plan Participant described in
Paragraph 1 who retired, terminated employment due to disability, or died during
the year, or a Plan Participant who took a leave of absence or worked a reduced
schedule during any portion of the year, the Committee retains absolute
discretionary authority to adjust the Award to such Plan Participant based upon
the Committee’s determination of such Plan Participant’s contribution to the
Company or its affiliates or any other factors as the Committee may determine
appropriate. 6. TIMING OF AWARDS Payment of Awards for a Plan Year will be made
no later than March 15 of the following year. A deceased Plan Participant's
Award will be paid to the beneficiary designated by the Participant for 2



--------------------------------------------------------------------------------



 
[pbpplanamendedandrestate003.jpg]
purposes of the Company's or its affiliates’ group term life insurance plans
covering the deceased Participant, and in the absence of any designation, will
be paid or distributed to the Participant’s estate. 7. PLAN PARTICIPANT
TRANSFERS BETWEEN ALASKA AND HORIZON If a Plan Participant transfers between
Alaska and Horizon, the Plan Participant’s Award under this Plan, and any
payment in respect of such Award, shall be separately determined by the
Committee based on Eligible Earnings, Participation Rate and Payout Award
Percentage attributable to each entity. This will result in a separate Award
based on Alaska service and performance, and a separate Award based on Horizon
service and performance, as applicable. 8. AMENDMENT The Board, acting on its
own or through the Committee, retains the right to modify the Plan at any time
in any manner that it deems appropriate, provided that (a) no amendment that
adversely affects the rights of Plan Participants or their beneficiaries shall
be effective for a Plan Year that ended prior to the Plan Year in which the
amendment was adopted, and (b) it will not terminate the Plan for any Plan Year
during that Plan Year unless it is clear that Plan Participants will not receive
any payment with respect to Awards granted for that Plan Year. 9. CLAWBACK
POLICY. The Award is subject to the terms of the Company’s recoupment, clawback
or similar policy as it may be in effect from time to time, as well as any
similar provisions of applicable law, any of which could in certain
circumstances require forfeiture of the Award and repayment or forfeiture of any
cash received with respect to the Award. 10. MISCELLANEOUS a. This Plan,
including its attachments, constitutes the entire understanding relating to an
Award to any employee of Alaska or Horizon, and supersedes all prior oral or
written agreements, representations or commitments relating to such Awards. b.
This Plan is not a commitment of the Company, Alaska or Horizon, to any officer
or employee of such company, to continue that individual in its employ in order
to qualify for an Award. Nothing contained in this Plan may be considered to be
a promise of continued employment. Any employee who shall file suit against his
or her employer for wrongful termination shall automatically cease to be a Plan
Participant. c. This Plan and the rights and obligations provided for herein
shall be construed and interpreted in accordance with the law of the state of
Washington, excluding its conflicts of law rules. d. No unpaid Award will be
subject to the debts, liabilities, contracts or engagements of any Plan
Participant, and may not be alienated, pledged, garnished or sold, and any
attempt to do so shall be void. e. All Awards are subject to applicable federal,
state, and local deductions. f. This Plan is intended to be an exception to, or
otherwise be in compliance with, Section 409A of the Internal Revenue Code of
1986, as amended. This Plan shall be interpreted to comply with Section 409A. 3



--------------------------------------------------------------------------------



 